
	
		II
		110th CONGRESS
		1st Session
		S. 2305
		IN THE SENATE OF THE UNITED STATES
		
			November 5, 2007
			Mr. Whitehouse (for
			 himself, Mr. Leahy,
			 Mrs. Feinstein, Mr. Feingold, Mr. Nelson
			 of Florida, Mr. Brown,
			 Ms. Klobuchar, Mrs. Clinton, Mr.
			 Kerry, Mr. Menendez,
			 Mr. Obama, Mr.
			 Schumer, and Mr. Dodd)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To prevent voter caging.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Caging Prohibition Act of
			 2007.
		2.Prohibition on
			 voter caging
			(a)DefinitionsIn
			 this section:
				(1)Voter caging
			 documentThe term voter caging document
			 means—
					(A)any
			 nonforwardable document that is sent to an individual at the address at which
			 such individual is registered or seeking to become registered as a voter in a
			 Federal election and that is returned to the sender or to a third party as
			 undelivered or undeliverable; and
					(B)any document
			 (other than a notice described in section 8(d) of the National Voter
			 Registration Act of 1993) that is sent to an individual at the address at which
			 such individual is registered as a voter in a Federal election and that
			 contains instructions to return the document to the sender or a third party but
			 is not so returned.
					(2)Voter caging
			 listThe term voter caging list means any list of
			 individuals compiled from voter caging documents.
				(3)Unverified list
			 matchThe term unverified list match means a list
			 produced by matching—
					(A)the identity of
			 registered voters or applicants for voter registration, with
					(B)the identity of
			 individuals who are ineligible to vote in the registrar’s jurisdiction, by
			 virtue of death, conviction, change of address, mental impairment, or
			 otherwise;
					unless the
			 information establishing the identity of the individual under both
			 subparagraphs (A) and (B) contains a signature, photograph, or unique
			 identifying number verifying the identity of the individual.(b)Conduct by
			 election officials prohibitedNo State or local election official
			 shall prevent an individual from registering or voting in any election for
			 Federal office, or permit in connection with any election for Federal office a
			 formal challenge under State law to an individual’s registration status or
			 eligibility to vote, if the sole basis for such decision or challenge is
			 evidence consisting of—
				(1)a voter caging
			 document or voter caging list;
				(2)an unverified
			 match list; or
				(3)notwithstanding
			 section 209 of the Help America Vote Act of 2002 (42 U.S.C. 15329), any other
			 evidence so designated for the purposes of this section by the Election
			 Assistance Commission.
				(c)Requirements
			 for challenges by persons other than election officials
				(1)Attestation of
			 first-hand knowledge of ineligibilityNo person, other than a
			 State or local election official, shall submit a formal challenge to an
			 individual’s eligibility to register to vote in an election for Federal office
			 or to vote in an election for Federal office unless the challenge—
					(A)sets forth in
			 writing the specific grounds for the ineligibility of the individual who is the
			 subject of the challenge; and
					(B)is subject to an
			 oath or attestation under penalty of perjury that such individual is ineligible
			 to register to vote or to vote in that election.
					(2)Prohibiting
			 challenges based on certain evidenceNo person shall submit a
			 formal challenge to an individual’s eligibility to register to vote in an
			 election for Federal office or to vote in an election for Federal office if the
			 sole basis for such challenge is evidence consisting of —
					(A)a voter caging
			 document or voter caging list;
					(B)an unverified
			 match list; or
					(C)notwithstanding
			 section 209 of the Help America Vote Act of 2002 (42 U.S.C. 15329), any other
			 evidence so designated for the purposes of this section by the Election
			 Assistance Commission.
					(3)Penalties for
			 knowing misconductWhoever knowingly challenges the eligibility
			 of any individual to register or vote or knowingly causes the eligibility of
			 such individuals to be challenged in violation of paragraph (1) or (2) with the
			 intent that one or more such individuals be disqualified from voting, shall be
			 fined not more than $50,000 for each such violation.
				(d)No effect on
			 national voter registration act of 1993Nothing in this section
			 shall be construed to override the protections of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg et seq.).
			
